Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 18, 2016

The Court of Appeals hereby passes the following order:

A17A0593. CHARLES E. ANDERSON v. THE STATE.

      In October 2007, the trial court entered an order revoking Charles E.
Anderson’s probation. Anderson later filed a “Motion to Vacate Void Sentence,”
arguing that there was insufficient evidence to support the revocation. The trial court
denied the motion, and Anderson appeals. We lack jurisdiction.
      Because the underlying subject matter of Anderson’s appeal is the revocation
of his probation, he was required to file an application for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga.
App. 269, n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485 SE2d
214) (1997). His failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/18/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.